Citation Nr: 1631397	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  08-03 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for thoracoplasty of three ribs with partial resection of three lobes of the right lung.

2.  Entitlement to a disability rating in excess of 60 percent for moderately advanced inactive pulmonary tuberculosis (TB) with bronchitis.

3.  Entitlement to a compensable disability rating prior to September 30, 2013, and in excess of 20 percent as of September 20, 2013, for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1943 to February 1946 and from September 1949 to August 1962. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Phoenix, Arizona.  These issues were remanded by the Board in December 2015.

In February 2008 and July 2014 rating decisions, the Agency of Original Jurisdiction (AOJ) increased the evaluations for the Veteran's tuberculosis to 60 percent effective November 20, 2006, and his bilateral hearing loss to 20 percent effective September 30, 2013.  As the AOJ did not assign the maximum disability ratings possible for the entire period on appeal, the appeals for higher evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). These issues have been recharacterized above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In the Board's December 2015 remand, the AOJ was directed to obtain any outstanding treatment records identified by the Veteran.  A February 2016 Report of Contact indicates that the Veteran called to report that he received treatment from 1966 to the present at the Davis-Monthan Air Force Base Hospital in Tucson, Arizona.  However, it does not appear that the AOJ has made any attempt to obtain these records.  There is no reference to any contact with the Air Force Base hospital in the claims file, including the April 2016 supplemental statement of the case, nor is there an explanation for this failure.  Accordingly, the claim must be remanded to obtain these records in compliance with the December 2015 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as the case is being remanded and it has been three years since the Veteran's last VA examinations, the Board finds that it is appropriate to obtain updated VA examinations for his disabilities on appeal.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All appropriate efforts should be taken to obtain treatment records from the Davis-Monthan Air Force Base Hospital in Tucson, Arizona, relating to the Veteran's disabilities on appeal and dated during in the appeals period.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for VA examinations in order to determine the current nature and severity of his service-connected thoracoplasty, tuberculosis/bronchitis, and hearing loss.  The claims folder must be made available to the examiners for review in connection with the examinations.  The examination reports must reflect that such a review was conducted.  All appropriate testing should be completed and all appropriate forms filled out.

3.  After completing the above actions and any other development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

